         Case 1:17-cr-00283-LAP Document 375 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  17 Cr. 283 (LAP)
    -versus-
                                                        ORDER
NOEL PEREZ,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Perez’s motion under 18

U.S.C. § 3582(c)(1)(A).         (Dkt. no. 374.)    The Government shall

respond to Mr. Perez’s motion by letter no later than July 20,

and Mr. Perez may submit a reply by no later than July 27.

Chambers will mail a copy of this order to Mr. Perez


SO ORDERED.

Dated:     July 2, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
